UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7933



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEROY DAVID JONES, a/k/a Fats,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
04-168)


Submitted:   July 12, 2006                 Decided:   July 20, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy David Jones, Appellant Pro Se. John Francis Purcell, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Leroy David Jones seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration

of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2000) motion.       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating       that   reasonable    jurists    would    find   that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Jones has not

made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We further deny Jones’ request for the entry

of a default judgment in his favor and for the production of

certain documents.         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented   in   the




                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -